PER CURIAM:
11 Denied. Relator fails to show he received ineffective assistance of counsel under the standard of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). We attach hereto and make a part hereof the district court’s written reasons denying relief.
Relator has now fully litigated his application for post-conviction relief in state court. Similar to federal habeas relief, see 28 U.S.C. § 2244, Louisiana post-conviction procedure envisions the filing of a second or successive application only under the narrow circumstances provided in La.C.Cr.P. art. 930.4 and within the limitations period as set out in La.C.Cr.P. art. 930.8, Notably, the legislature in 2013 La. Acts 251 amended that article to make the procedural bars against successive filings mandatory. Relator’s claims have now been fully litigated in accord with La. C.Cr.P. art. 930.6, and this denial is final. Hereafter, unless he can show that one of the narrow exceptions authorizing the filing of a successive application applies, relator has exhausted his right to state col*846lateral review. The district court is ordered to record a minute entry consistent with this per curiam.
|2Attachment
[[Image here]]
OKKER-
This Court has -considered defendant, Travis Sqott Brown’s, Petition for Tost Conviction Relief:’ Pursuant, to the Court’s May 4,2015 Order, tire St, TaromaftyP.arish District. Attorney filed an'Answer to the Petition’for Post-Conviction Relief jn thisinmtteti The-feoart lists reviewed &e ¿tire record and finds,-that-the isstto&raiseii ínJie'-Péíifton fftr..Pes|-Convjctío¡a.&lísf may be deolded’.oa'the.record andad eyidentihryheai-ing is necessary.
The Court End's tliat PetitioB.enhasfftOed.toprpve'growula'Upattwlubh.reHefsliáil'beg^Rnted. Accordingly, tliis'Court finds thatthe Petition of défendaut.is MtooutimsMt'and miistibe,denied, IT IS HERBBY.0M3ERBD that thePetitionfarPost-ConviCtion-RelMCledbyTravis Scott Brown is denied.
IT 1& FURTHER ORDERED that the Cierli.of Court for tire,Parish of St, Tammany give ¿otto of tliis d'ehiai to Petitioner,,-'thfc&'strict Attorney fdr the Pariah of St- Tatfunany and toe Petitioner’s'-custodian.
SIGNED AT COVINGTON, LOUISIANA, ⅜⅛ ,tith day of July, 2QJ5.
[[Image here]]